United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kingsfield, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1956
Issued: February 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs hearing representative’s decision dated June 11, 2007 and merit
decisions dated July 21 and December 20, 2006 and January 18, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issues are: (1) whether appellant has established that he sustained an injury to his
left shoulder in the performance of duty on April 28, 2005; and (2) whether he has established
that he sustained an occupational bilateral shoulder condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 43-year-old mail clerk, filed a Form CA-1 claim for benefits, alleging that he
injured his left shoulder while lifting a flat tub container with his left hand on April 28, 2005.
The claim was docketed as No. 092059686. In support of his claim, appellant submitted: (a) an
April 28, 2005 excusal from work from Dickinson County Healthcare; (b) an April 28, 2005

Form CA-17, duty status report indicating that appellant sustained an injury on April 28, 2005;
(c) an April 28, 2005 Form CA-16, signed by Daniel D. Watts, appellant’s supervisor,
authorizing medical treatment for an injury he sustained on April 28, 2005; and (d) an April 28,
2005 x-ray report.
In a report dated April 28, 2005, Dr. Douglas D. McDowell, an osteopath, stated:
“[Appellant a] 43-year-old male who presents to the emergency department with
complaints of pain to his left shoulder. He has no new trauma. [Appellant] has
no numbness, tingling or weakness, no other complaints. He has increasing pain
with range of motion. With range of motion his pain is 7 to 8 out of 10.
[Appellant] does state that he has had a history of carpal tunnel surgery on the
right on November 2004. No other significant past medical history.”
Dr. McDowell diagnosed left shoulder bursitis.
In a February 7, 2006 report, Dr. Donald L. Wackwitz, Board-certified in orthopedic
surgery, related that he was seeing appellant for follow-up of electromyelogram (EMG) nerve
conduction studies. He indicated that there were no EMG changes in the infraspinatus and
supraspinatus musculature suggesting denervation. Dr. Wackwitz did note some atrophy in the
posterior aspect of the left shoulder, with pain in the external rotation of the shoulder relating to
the infraspinatus. He advised that results of the magnetic resonance imaging (MRI) scan showed
a large posterior shoulder ganglion and recommended a shoulder arthroscopy, debridement of the
posterior labrum and probable open incision of the ganglion.
On April 18, 2006 appellant filed a Form CA-2 claim for benefits, alleging that he
developed a bilateral shoulder condition causally related to factors of his employment. The claim
was docketed as No. 092071466. Appellant submitted a May 4, 2006 treatment note which
indicated that he could return to light duty on May 5, 2006.
By letter dated May 31, 2006, the Office advised appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits based
on his claimed bilateral shoulder condition. It asked appellant to submit a comprehensive medical
report from his treating physician describing his symptoms and the medical reasons for his
condition and an opinion as to whether his claimed condition was causally related to his federal
employment. The Office requested that appellant submit the additional evidence within 30 days.
Appellant submitted a May 9, 2006 report from Dr. Wackwitz, who stated:
“[Appellant] is seen for follow-up for his right shoulder. He has had some pain in
his right shoulder. [Appellant] has had a light[-]duty job at [the employing
establishment] and he has been doing some sorting. Doing sorting, he has some
times when his shoulder is painful with extension. [Appellant] has been protecting
his left shoulder. The left shoulder has not changed in symptomatology during this
interval.
“[Appellant] has tenderness over the anterior aspect of his right shoulder. He has
positive impingement signs with abduction, internal rotation and also in Hawkins
2

position. [Appellant] has some tenderness along the biceps tendon, but his
Yergason sign and Speed signs are negative. His [acromioclavicular] joint is
nontender. Circulation, motor and sensory are otherwise intact. Rechecking the
posterior aspect of [appellant’s] shoulder, comparing both sides, shows that [he]
does have good contraction of the infraspinatus and supraspinatus muscles on the
right side as compared to decreased contraction of the infraspinatus on the left side,
but he does have some contraction.”
Dr. Wackwitz diagnosed persistent mild rotator cuff tendinitis.
Appellant submitted a January 16, 2006 magnetic resonance imaging (MRI) scan which
indicated that he had a large superior labral tear extending into both the anterior and posterior
labrum with extensive posterior paralabral cyst formation; he also submitted a January 26, 2006
nerve conduction study and EMG report from Dr. Dennis M. Hudson, Board-certified in physical
and rehabilitative medicine. Dr. Hudson noted increasing left shoulder pain which he attributed to
consequent increased use of his left upper extremity. He found no electrophysiological evidence
for left upper extremity plexopathy or cervical radiculopathy.1
By decision dated July 21, 2006, the Office denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained the claimed
occupational bilateral shoulder condition in the performance of duty.
In a report dated August 8, 2006, Dr. Jane K. Sliwinski, Board-certified in preventive
medicine, stated findings on examination, reviewed the medical history and the statement of
accepted facts and concluded that appellant had left shoulder pain due to a large multiloculated
posterior paralabral cyst and a large superior, anterior and posterior labral [SLAP] tear. She
concluded:
“There is no specific injury at work.
“[Appellant] developed the gradual onset of pain in his left shoulder in April 2005
which was five months after his right carpal tunnel surgery occurred. He alleges
that his left shoulder pain occurred from using his left arm exclusively at work
following [appellant’s] right hand surgery. However, it is noteworthy that
[appellant’s] right hand carpal tunnel release had an excellent postoperative result
and he was back to full[-]work duties in January 2005 which is three months prior
to the onset of [appellant’s] left shoulder symptoms. Thus, although [appellant]
alleges that his left shoulder pain began due to favoring his right hand, his right
hand carpal tunnel surgery had healed extremely well and should not have
required any reduced use of the right hand or increased use of the left shoulder or
hand after January of 2005.
“[Appellant’s] job at that time was a ‘light’ job and did not involve more than an
occasional amount of overhead work with the left arm. This presentation is not
one that is consistent with a work[-]related left shoulder injury due to an overuse
1

Appellant also submitted a June 20, 2006 return to work note from the Prevea Clinic.

3

syndrome or repetitive motion strain. [Appellant’s] left shoulder pain is primarily
due to the large multiloculated posterior paralabral ganglion cyst which is
definitely not work related and is of idiopathic etiology.
“[Appellant] also has a SLAP lesion. Without any specific injury and knowing
the nature of his job, the SLAP lesion is not consistent with a work-related basis.
Thus, his left shoulder SLAP lesion is also definitely not work related.”
On November 16, 2006 appellant requested reconsideration.2
By decision dated December 20, 2006, the Office denied the request for modification of
the July 21, 2006 decision.
In a letter dated December 13, 2006, the Office informed appellant that it required
additional factual and medical evidence in support of his claim, including a medical report
addressing his left shoulder complaints as they existed prior to April 28, 2005, a history of what
occurred on April 28, 2005 and a diagnosis and explanation of how his claimed condition was
causally related to the April 28, 2005 work incident.3
In a statement dated December 20, 2006, appellant stated:
“[On] January 10, 2005 I experienced a sharp pain in my left shoulder which was
unbearable to me. I was directed to go to [the] hospital, but elected to schedule an
appointment with Dr. Cullen with the Prevea Clinic in Green Bay, Wisconsin,
who was the physician that was handling my [workers’ compensation] case.... I
was still using my left arm [as my primary hand, which] was irritating my right
hand.
“[On] April 28, 2005 I was finally able to get in to see Dr. Cullen on my left
shoulder pain and to also address my left lateral epicondylitis which had flared up
again do to the overuse of my left arm. His treatment involved some antiinflammatory medication for my solder for starters and another injection into my
left elbow for the pain.”
Appellant’s supervisor submitted a December 27, 2006 statement in which he stated:
“I am writing this memo[random] in regards to the accident [appellant] suffered
on his left shoulder on January 10, 2005. On January 10, 2005 [appellant] came
to me in regards of the pain he was experiencing in his left shoulder from pulling
a flat tub container. [He] had right carpal tunnel surgery and was doing all of the
2

Appellant stated in his request letter, that the Office had just recently informed him that his left shoulder labrum
tear had been accepted in May 2005.
3

The Office advised appellant that he needed to keep the multiple claims he had filed separate and distinct. It
noted that he had filed a claim for bilateral elbow and bilateral wrist complaints in May 2002, No, 092021800 [not
adjudicated in this decision]; a claim for a bilateral shoulder condition in April 2006; No. 092071466; and the claim
for traumatic injury dated April 28, 2005; No. 092059686, for which it had approved emergency room care but had
not yet issued a formal decision as to whether appellant had sustained a work-related injury.

4

duties and functions of his job with only his left arm. As [appellant] explained to
me he was lifting a flat tub with his let arm and felt a sharp burning pain in his left
shoulder. I directed him to go to the emergency room. [Appellant] asked if he
could wait and go to his attending physician that had been dealing with his other
injuries because the local emergency room here in town would only treat the
immediate pain and not pursue what was actually wrong in his left shoulder. I
told [appellant] I would fill out the notice of traumatic injury form after he saw
the physician. [Appellant] saw Dr. Cullen on April 25, 2005 and the CA-1 was
filled out on April 28, 2005.”
In a September 27, 2006 report, Dr Alex S. Judy, a specialist in family practice, indicated
that appellant had developed several upper extremity conditions, including a ganglion cyst in his
left shoulder, which were caused by overuse at work. He opined that these were work-related
injuries given the nature of [appellant’s] work and the numerous notes which referenced ongoing
repetitive motions at work and the adverse effects this was having on his musculoskeletal system
over the past two years.
Appellant submitted a May 1, 2005 report from the Prevea Clinic which indicated that he
had left shoulder pain and stated findings on examination. The report noted full forward flexion,
full abduction, reasonable external rotation with benign biceps and no significant instability.
By decision dated January 18, 2007, the Office denied the claim for benefits based on a
traumatic injury occurring on April 28, 2005 finding that appellant failed to establish fact of injury.
It found that he failed to submit evidence to establish that he experienced the alleged incident
stated at the time, place and stated manner alleged.
Appellant submitted a January 23, 2006 report from Dr. Wackwitz. He stated:
“[Appellant]was seen for evaluation of his left shoulder. He is a 44-year old postal
service employee ... who has had increasing pain in his left shoulder of relatively
insidious onset through this summer. [Appellant] was having some aching in the
shoulder and pain which would bother him after working with sorting mail
especially if he had to use his arms and elbows extended in front of him.
“On physical examination today [appellant] has full range of motion of his shoulder
with a minimal disturbance in scapulohueral rhythm. He has negative impingement
signs. [Appellant] has some tenderness with irruduction and adduction in the
impingement position. His maximal tenderness is in two places, one anteriorly and
one posterior just beneath the scapular spine. I do note that [appellant] has some
relative weakness and atrophy of his infraspinatus muscle on the left side as
compared to his right side.”
Dr. Wackwitz diagnosed posterior ganglion cyst of the left shoulder with some nearby
infraspinatus atrophy based on MRI scan and arteriogram.
On February 7, 2007 appellant requested a review of the written record.

5

In a February 15, 2007 statement, Mr. Watts stated:
“This date issue seems to be the problem in the denial of this claim. If I[,] as
[appellant’s] supervisor[,] put the wrong date of April 28, 2005 on his CA-1 it
should [not] be [appellant’s] fault and his claim denied because of this date issue. If
there are any questions or concerns you may have about his claim feel free to
contact me at the number below. In my mind there is no doubt this is a
work[-]related injury.”
In a May 8, 2007 report, Dr. James Grace, a Board-certified orthopedic surgeon, stated:
“In my professional opinion, [appellant’s] superior labral tear of the left shoulder is
a work[-]related injury which occurred after lifting flats on January 10, 2005. He
felt immediate pain in his left shoulder and discomfort. The shoulder has slowly
worsened over time.”
By decision dated June 11, 2007, an Office hearing representative affirmed the January 18,
2007 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8

4

5 U.S.C. § 8101 et seq.

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

6

The Office cannot accept fact of injury if there are such inconsistencies in the evidence as
to seriously question whether the specific event or incident occurred at the time, place and in the
manner alleged or whether the alleged injury was in the performance of duty,9 nor can the Office
find fact of injury if the evidence fails to establish that the employee sustained an “injury” within
the meaning of the Act. An injury does not have to be confirmed by eyewitnesses in order to
establish the fact that an employee sustained an injury in the performance of duty, as alleged, but
the employee’s statements must be consistent with surrounding facts and circumstances and her
subsequent course of action.10 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury,
and failure to obtain medical treatment may case doubt on an employee’s statements in
determining whether he or she has established his or her claim.11
ANALYSIS -- ISSUE 1
In this case, appellant has not established fact of injury because of inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place and in the manner alleged. He alleged in his CA-1 form that he injured his left shoulder on
April 28, 2005 while lifting a flat tub container. However, this assertion was contradicted by the
December 27, 2006 and February 15, 2007 statements from his supervisor, Mr. Watts. In his
December 27, 2006 statement, Mr. Watts indicated that appellant sustained a traumatic injury to
his left shoulder on January 10, 2005 and delayed filing his claim until April 28, 2005. Mr. Watts
stated that appellant delayed filing his claim because he wanted to wait until he was able to obtain
an appointment with his attending physician in order to obtain the proper treatment for his left
shoulder; he submitted a supplemental statement on February 15, 2007 in order to clarify that
appellant did not sustain a traumatic injury on April 28, 2005.
In addition, the record contains three medical reports indicating that appellant did not
sustain a traumatic injury or a new injury on April 28, 2005. Dr. McDowell’s April 28, 2005
report noted that appellant reported to the emergency department that day with complaints of left
shoulder pain with range of motion; however, he stated that appellant “had no new trauma” and
no numbness, tingling or weakness. In his August 8, 2006 report, Dr. Sliwinski stated that
appellant indicated that he did not sustain a specific injury at work. Appellant informed
Dr. Sliwinski that he experienced a gradual development of left shoulder pain which eventually
induced him to have his shoulder examined in April 2005. Dr. Sliwinski explained that
appellant’s left shoulder lesion was not work related because there had been no specific injury
and because of the nature of his job. Finally, Dr. Grace stated in his May 8, 2007 report, that
appellant sustained a superior labral tear of the left shoulder due to lifting on January 10, 2005.

9

Elaine Pendleton, supra note 5.

10

See Gene A. McCracken, Docket No. 93-2227 (issued March 9, 1995); Joseph H. Surgener, 42 ECAB 541,
547 (1991).
11

See Constance G. Patterson, 42 ECAB 206 (1989).

7

Appellant can be reasonably imputed to have knowledge of when he sustained an injury that
caused him to be medically released from work.12 This contradictory evidence created an
uncertainty as to the time, place and the manner in which appellant sustained his alleged left
shoulder injury.
In addition, appellant failed to submit to the Office a corroborating witness statement. This
casts additional doubt on his assertion that he strained his left shoulder while lifting a flat tub
container on April 28, 2005. Therefore, given the inconsistencies in the evidence regarding how
appellant sustained his injury, the Board finds that there is insufficient evidence to establish that
appellant sustained an injury in the performance of duty as alleged.13 The Board therefore affirms
the January 18 and June 11, 2007 Office decisions.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Act14 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged, and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.15 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.16
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
12

The evidence submitted by an employing establishment on the basis of their records will prevail over the
assertions from the claimant unless such assertions are supported by documentary evidence. See generally Sue A.
Sedgwick, 45 ECAB 211, 218 n.4 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of
Compensation, Chapter 2.900(b)(3) (September 1990).
13

See Mary Joan Coppolino, 43 ECAB 988 (1992) (where the Board found that discrepancies and inconsistencies in
appellant’s statements describing the injury created serious doubts that the injury was sustained in the performance of
duty).
14

5 U.S.C. §§ 8101-8193.

15

Supra note 5.

16

Victor J. Woodhams, supra note 6.

8

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.17
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.18
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.19 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS -- ISSUE 2
The Board finds that appellant has failed to submit sufficient medical evidence which
relates his claimed bilateral shoulder condition to factors of his federal employment. For this
reason, appellant has not discharged his burden of proof to establish his claim that his condition
was sustained in the performance of duty.
Appellant submitted reports from Dr. Wackwitz, Dr. Hudson and Dr. Judy. However, the
reports of these physicians did not provide a probative, rationalized medical opinion that the
claimed bilateral shoulder condition was causally related to employment factors. Dr. Wackwitz
advised that appellant had some atrophy in the left shoulder, tenderness and impingement sign in
the right shoulder and pain in both shoulders which was occasionally worsened with extension.
He noted that MRI scan results showed a large posterior shoulder ganglion in the left shoulder,
for which he recommended an ameliorative surgical procedure and diagnosed persistent mild
right rotator cuff tendinitis. Dr. Hudson noted increasing left shoulder pain attributable to
increased use of appellant’s left upper extremity. He found no electrophysiological evidence for
left upper extremity plexopathy or cervical radiculopathy. Dr. Judy indicated that appellant had
developed several upper extremity conditions, including a ganglion cyst in his left shoulder
which were caused by overuse at work. He asserted that these were work-related injuries given
the nature of appellant’s work and in light of reports indicating that he engaged in repetitive
motions at work which resulted in adverse effects on his musculoskeletal system over the past
two years.
The reports from Dr. Wackwitz, Dr. Hudson and Dr. Judy did not describe appellant’s job
duties or explain the medical process through which such duties would have been competent to
cause the claimed condition. These reports, therefore, are of limited probative value as they do not
17

Id.

18

See Joe T. Williams, 44 ECAB 518, 521 (1993).

19

Id.

9

contain sufficient medical rationale explaining how or why appellant’s claimed bilateral shoulder
condition was caused by or related to factors of his federal employment. Accordingly, he failed to
submit medical evidence to establish that his claimed bilateral shoulder condition was causally
related to his employment. The Board therefore affirms the Office’s December 11, 2006
decision.
Following the December 11, 2006 decision, appellant submitted Dr. Sliwinski’s
August 8, 2006 report. The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of a physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.20 Dr. Sliwinski’s report did not present an
opinion describing how appellant’s work activities caused his claimed bilateral shoulder
condition. She advised that appellant had left shoulder pain due to a large multiloculated
posterior paralabral cyst and a large superior, anterior and posterior labral tear, but noted there
had been no specific injury at work. Dr. Sliwinski noted that appellant had related a gradual
onset of left shoulder pain in his left shoulder which stemmed from using his left arm exclusively
at work following right carpal release surgery. She noted, however, that his right hand carpal
tunnel release had an excellent postoperative result, enabling appellant to return to full-work
duties in January 2005 -- three months prior to the onset of his left shoulder symptoms. Based
on these facts, Dr. Sliwinski concluded that appellant’s right carpal tunnel release had healed
extremely well and should not have required any reduced use of the right hand or increased use
of the left shoulder or hand after January 2005.
In addition, Dr. Sliwinski noted that appellant was on light duty which did not involve
more than an occasional amount of overhead work with the left arm. She therefore concluded
that appellant did not sustain a work-related left shoulder injury due to an overuse syndrome or
repetitive motion strain; she opined that appellant’s left shoulder pain was primarily due to a
nonwork-related, large multiloculated posterior paralabral ganglion cyst. Lastly, Dr. Sliwinski
stated that, given the nature of his job and without any specific injury, appellant’s SLAP lesion
was definitely not work related.21 Thus, although Dr. Sliwinski provided a diagnosis of
appellant’s left shoulder condition based upon objective medical evidence, he did not relate this
diagnosis to factors of appellant’s employment; nor did he consider whether appellant’s right
shoulder condition was causally related to employment factors. Thus, her report did not satisfy
appellant’s burden of proof to submit medical evidence sufficient to warrant modification of the
Office’s July 21, 2006 decision.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof in
establishing that he sustained a bilateral shoulder condition in the performance of duty.

20

See Anna C. Leanza, 48 ECAB 115 (1996).

21

Dr. Sliwinski’s report did not contain any review or opinions regarding appellant’s alleged right shoulder
condition.

10

CONCLUSION
The Board finds that the Office properly found that appellant failed to meet his burden of
proof to establish that he sustained left shoulder injury in the performance of duty on
April 28, 2005.22 It finds that appellant failed to meet his burden to establish that he sustained an
occupational bilateral shoulder condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 11 and January 18, 2007 and December 20
and July 21, 2006 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: February 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

On appeal, appellant has submitted new evidence. However, the Board cannot consider new evidence that was
not before the Office at the time of the final decision. See Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35 (1952); 20 C.F.R. § 501.2(c). Appellant may resubmit this evidence and legal contentions to
the Office accompanied by a request for reconsideration pursuant to 20 C.F.R. § 501.2(c).

11

